Citation Nr: 1020691	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1984 to July 1984 with additional time in the 
United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims.

In May 2008, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by a Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.  

In a January 2009 Board decision, the claims were remanded 
for further development.  The VA Appeals Management Center 
(AMC) continued the previous denials in an October 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.


REMAND

In May 2008, the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  Unfortunately, the 
Veterans Law Judge before whom she testified is no longer 
employed at the Board.  

The Veteran is entitled to a hearing with the Veterans Law 
Judge who will decide her appeal.  See 38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2009).  As such, the Veteran 
was sent a letter informing her of this situation and 
indicating that she could elect to be provided with another 
hearing before the Board.  In a response received in March 
2010, the Veteran requested a videoconference hearing.  
Because videoconference hearings are scheduled by the RO [see 
38 C.F.R. §§ 20.700(e), 20.704(a) (2009)], the Board must 
therefore remand the case to the RO so that a videoconference 
hearing may be scheduled.  See 38 C.F.R. § 20.703 (2009).

The Board sincerely regrets the additional delay in 
adjudicating the Veteran's claims.  However, this remand is 
necessary to ensure that the Veteran receives all 
consideration due her under the law.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing.  The Veteran 
should be notified of the date, time, and 
place of such hearing by letter mailed to 
her current address of record.  A copy of 
the letter should be sent to the Veteran's 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


